Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 4/22/22 has been entered. Claims 1-2, 4-6, 8-11, 13-15, and 17-19 remain pending in the application. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 11/22/21. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-6, 8-11, 13-15, and 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8, 10-11, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 9747795 to Espinosa (Espinosa).
Regarding claims 1, 10, and 19, Espinosa teaches a vehicle (throughout the Figures), a controller configured to receive data and evaluate data (132 or 138 and/or 102); at least one data source configured to send data to the controller (134 and/or 136), wherein the controller evaluates the data received and controls at least one climate control element of the vehicle in a manner based on the evaluation (Col. 6 lines 50-62, Figure 2, and claim 1); and wherein upon evaluation of the data, the controller triggers a position change of the at least one climate control element (Col. 6 lines 50-62, Figure 2, and claim 1); wherein the at least one data source includes a sensor configured to monitor movement of a person in proximity to the vehicle, and wherein the controller is configured to lock doors of the vehicle in response to receiving data indicating that the person is located within a certain area (Col. 6 lines 50-62, Figure 2, and claim 1). The vehicle
Regarding claims 2 and 11, Espinosa teaches a wherein the at least one data source is a vehicle status module (at least 124 is a vehicle status module).
Regarding claims 4 and 13, Espinosa is silent on wherein the at least one data source transmits data to the controller via a wireless transmission system (Col. 6 lines 33-49).
Regarding claims 8 and 17, Hayashi teaches wherein the data is a weather forecast received from the data source via a wireless communications system (Paragraphs 0025-0028 and 0036-0038 and throughout the disclosure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, 8, 10-11, 13, 15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Espinosa.
Regarding claims 1, 10, and 19, Hayashi teaches a controller configured to receive data and evaluate data; at least one data source configured to send data to the controller, wherein the controller evaluates the data received and controls at least one climate control element of the vehicle in a manner based on the evaluation; and wherein upon evaluation of the data, the controller triggers a position change of the at least one climate control element (Paragraphs 0017-0021, 0029-0030, 0049-0052 and throughout disclose opening and closing at least windows according to weather information using a control device or controller for a vehicle).
Hayashi is silent on wherein the at least one data source includes a sensor configured to monitor movement of a person in proximity to the vehicle, and wherein the controller is configured to lock doors of the vehicle in response to receiving data indicating that the person is located within a certain area. 
Espinosa teaches wherein the at least one data source includes a sensor configured to monitor movement of a person in proximity to the vehicle, and wherein the controller is configured to lock doors of the vehicle in response to receiving data indicating that the person is located within a certain area (Col. 6 lines 50-62, Figure 2, and claim 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Hayashi with the teachings of Espinosa to provide wherein the at least one data source includes a sensor configured to monitor movement of a person in proximity to the vehicle, and wherein the controller is configured to lock doors of the vehicle in response to receiving data indicating that the person is located within a certain area. Doing so would keep the vehicle safe when an intruder approached.
Regarding claims 2 and 11, Hayashi teaches a wherein the at least one data source is a vehicle status module (Paragraph 0034 discloses at least position, Paragraph 0012 discloses notification, and Paragraph 0030 discloses a number of modules that can be considered a vehicle status module).
Regarding claims 4 and 13, Hayashi teaches wherein the at least one data source transmits data to the controller via a wireless transmission system (Paragraph 0025-026).
Regarding claims 6 and 15, Hayashi teaches wherein the data represents precipitation in the geographical proximity of the vehicle (Paragraph 0030-0031).
Regarding claims 8 and 17, Hayashi teaches wherein the data is a weather forecast received from the data source via a wireless communications system (Paragraphs 0025-0028 and 0036-0038 and throughout the disclosure).

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Espinosa and U.S. PGPUB 20150041113 to Enke et al. (Enke).
Regarding claims 5 and 14, Hayashi is silent on wherein the at least one sensor comprises a plurality of temperature sensors configured to provide both a first temperature of a passenger compartment of the vehicle and a second temperature of ambient air surrounding the vehicle.
Enke teaches wherein the at least one sensor comprises a plurality of temperature sensors configured to provide both a first temperature of a passenger compartment of the vehicle and a second temperature of ambient air surrounding the vehicle (Paragraphs 0028, 0040, 0047 which disclose multiple sensors used to control temperature of the vehicle). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Hayashi with the teachings of Enke to provide wherein the at least one sensor comprises a plurality of temperature sensors configured to provide both a first temperature of a passenger compartment of the vehicle and a second temperature of ambient air surrounding the vehicle. Doing so would allow the temperature of the vehicle to be controlled.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Espinosa and RD661041 (041)
Regarding claims 9 and 18, Hayashi is silent on wherein the data indicates that a vehicle start button is pressed and is transmitted to the controller via a vehicle telemetry system. 
041 teaches wherein the data indicates that a vehicle start button is pressed and is transmitted to the controller via a vehicle telemetry system (Figure 1 and Abstract discloses adjusting windows and HVAC system upon startup). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Hayashi with the teachings of 041 to provide wherein the data indicates that a vehicle start button is pressed and is transmitted to the controller via a vehicle telemetry system. Doing so would reduce volatile organic compoundsin the vehicle cabin air and provide a comfortable condition for a user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        5/10/22